Citation Nr: 0607898	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a dental disability 
as secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, in November 2001 and January 2003.  By the 
November 2001 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned an initial 
rating of 20 percent.  The veteran appealed, contending that 
a higher rating was warranted.  By the January 2003 rating 
decision, the RO denied service connection for a dental 
disability.

This case was previously before the Board in July 2005, at 
which time the diabetes and dental claims were remanded for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and, accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, the Board notes that in July 2005 it 
denied the veteran's claim of service connection for, among 
other things, hypertension, to include as secondary to the 
service-connected diabetes mellitus.  However, in a February 
2006 statement, the veteran's representative contended that 
new and material evidence was of record, and that the claim 
should be reopened.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's dental disability was not caused or 
aggravated by the service-connected diabetes mellitus.

3.  The veteran's diabetes mellitus does not require insulin, 
restricted diet, and regulation of activities.

4.  The veteran's diabetes mellitus has not resulted in 
frequent periods of hospitalization, nor marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
dental disability, to include as secondary to the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.381 (2005).

2.  The criteria for an initial rating in excess of 20 
percent for the veteran's diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  More recently, in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Court held that the notice requirements of section 5103(a) 
apply to the initial rating assigned following a grant of 
service connection, and that that the notice on the 
disability rating element must also be provided prior to an 
initial unfavorable decision by the AOJ.  However, the Court 
further held that when content-complying but late notice is 
provided-such as at the time of or after the AOJ decision-
the claimant on a matter on appeal to the Court would have to 
come forward with a plausible showing of how the essential 
fairness of the adjudication was affected by that late 
notice.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005) (error regarding the timing of notice does not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.).  Moreover, the 
Court has previously held that VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  Ibid.

Here, the record reflects that the RO sent correspondence to 
the veteran in February 2001 regarding his then claim of 
service connection for diabetes mellitus, as well as 
correspondence in August 2002 which addressed his claims of 
secondary service connection.  Both letters were sent prior 
to the initial adjudication of these claims by their 
respective rating decisions.  In addition, correspondence was 
sent to the veteran in August 2005 from the Appeals 
Management Center (AMC) which specifically addressed the 
current appellate issues.  Taken together, this 
correspondence addressed the requirements for a grant of 
service connection, to include as secondary to a service-
connected disability; informed the veteran that to establish 
entitlement to an increased evaluation he had to show that 
the service-connected disability had gotten worse; informed 
the veteran of what information and evidence he must submit 
to support these claims; what information and evidence will 
be obtained by VA; and addressed the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  

The Board further notes that the veteran was provided with 
copies of the appealed rating decisions, the August 2003 
Statement of the Case (SOC), and the December 2005 
Supplemental SOC (SSOC), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, both the SOC and SSOC 
included a summary of the relevant regulatory provisions of 
38 C.F.R. § 3.159 detailing VA's duties to assist and notify.  
The SOC also included the schedular criteria for evaluating 
the veteran's service-connected diabetes mellitus.  In 
addition, the Board's July 2005 decision and remand included 
a detailed discussion of VA's duties to assist and notify.  
Moreover, the statements submitted by and on behalf of the 
veteran by his accredited representative indicate familiarity 
with these duties, as well as the elements necessary to 
substantiate the benefits sought on appeal.  Further, there 
does not appear to be any allegation by or on behalf of the 
veteran that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  

The Board acknowledges that the Court indicated in Dingess, 
supra, that a claimant should be notified of potential 
disability rating(s) and the assignment of effective date(s) 
as part of the notification provided in the initial service 
connection claim.  However, the veteran has not disagreed 
with the effective date assigned for the establishment of 
service connection for his diabetes mellitus.  Moreover, for 
the reasons detailed below, the preponderance of the evidence 
is against the establishment of service connection for a 
dental disability.  Consequently, it does not appear he is 
prejudiced by the Board's adjudication of these claims 
without providing such notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  He indicated on his 
October 2003 Substantive Appeal that he did not want a Board 
hearing in conjunction with his appeal.  Further, he has been 
accorded medical examinations regarding both claims.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the August 
2003 SOC and the December 2005 SSOC which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to substantiate the claim; lay assertions 
regarding medical matters do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that matters involving special experience or 
special knowledge require the opinions of witnesses skilled 
in that particular science, art, or trade).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. 
§ 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

The veteran has essentially contended that he developed a 
dental disability due to his service-connected diabetes 
mellitus.

The veteran's service medical records reflect that it was 
noted on his April 1974 release from active duty examination 
that there was no dental record.  However, this examination 
does indicate that he had tooth number 24 removed since his 
January 1972 enlistment examination.  No chronic dental 
disability appears to have been diagnosed during active 
service.

The veteran was accorded a VA dental examination in November 
2002 in conjunction with this case.  Following examination, 
the examiner identified several teeth as having decay, as 
well as several teeth in which the nerves had died and 
required toot canal or extraction.  The examiner opined that 
it was less likely that the diabetes caused the dental decay 
or the problems of nerves that had died in several of the 
veteran's teeth.  However, the examiner also stated that 
diabetes did make one more prone to reaction to infection, 
and that infection could cause the blood sugar to be 
difficult to control.  The examiner noted that the veteran 
did have several teeth with chronic infection that did not 
appear symptomatic at the time of the examination.  Further, 
the examiner stated that the periodontal (gum) station was 
okay, and that he did not see a large periodontal problem 
that oral hygiene would not help.

In July 2005, the Board found that clarification of the 
medical opinion regarding the veteran's dental disability was 
necessary, and in particular whether the chronic but 
asymptomatic infection identified on the November 2001 
examiner was, or was not, the product of or otherwise related 
to the veteran's diabetes mellitus.  Therefore, the Board 
remanded the case for clarification of this medical opinion.

In accord with the Board remand directives, the veteran 
underwent a new VA dental examination in October 2005.  The 
examiner noted that the claims folder had been reviewed, and 
summarized relevant findings therein.  Following examination 
of the veteran, the examiner diagnosed early stage 
periodontal disease, as evidenced by alveolar crest bone loss 
and local factor issues in the posterior regions.  However, 
the examiner noted that there were no periodontal abscesses 
or mobile teeth, such as one would expect to see in patient 
with long-term uncontrolled diabetes.  Moreover, the examiner 
opined that the evidence did not show that the veteran's 
early stage periodontal disease was related to the service-
connected condition of type 2 diabetes mellitus, nor was 
there any evidence of periodontal disease present during 
military service.

Thus, the only competent medical opinions of record which 
addressed the etiology of the veteran's current dental 
problems have found that they are not caused or aggravated by 
his service-connected diabetes mellitus, nor that it is 
otherwise related to active service.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a dental disability, and must 
be denied.

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 
percent rating is warranted when diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or: oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

Initially, the Board acknowledges that the record reflects 
the veteran's service-connected diabetes mellitus requires 
oral hypoglycemic agent and restricted diet.  For example, at 
a January 2001 VA diabetes mellitus examination, he reported 
that he took Glucophage orally.  Although he denied any 
restricted diet at this examination, a subsequent August 2002 
VA digestive conditions examination noted that his diabetes 
was initially treated with diet therapy, and that he adhered 
to the diet 60 percent of the time.  It was also noted that 
he was started on oral medications sometime in October 2000, 
and was currently on metformin with good control of blood 
sugar.  Moreover, the most recent VA diabetes mellitus 
examination in September 2005 noted that he was on a 
carbohydrate restricted diet, but had little understanding of 
such.  It was further noted that he still took metformin, but 
was not on any other hypoglycemic agents.  

However, these examinations all reflect that he does not take 
insulin for his diabetes.  No restriction of activities was 
noted on either the January 2001 or August 2002 VA 
examinations.  Further, the September 2005 VA diabetes 
mellitus examination specifically stated that he had been 
placed on no restriction of activity on account of diabetes.  
Thus, even though he is on a restricted diet, he does not 
meet or nearly approximate the criteria for a 40 percent 
rating under Diagnostic Code 7913 because his diabetes does 
not require insulin and restriction of activities.  Moreover, 
all of these examinations stated that there had been no 
hospitalizations due to episodes of ketoacidosis or 
hypoglycemic reactions.  Accordingly, he does not meet or 
nearly approximate the criteria for the 60 and/or 100 percent 
ratings under this Code.

In view of the foregoing, the record reflects that the 
veteran's service-connected diabetes mellitus is adequately 
reflected by the current 20 percent schedular rating, and 
there does not appear to be any distinctive period(s) where 
he met or nearly approximated the criteria for a higher 
rating under Diagnostic Code 7913.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication of any 
periods of hospitalization due to the diabetes.  In fact, as 
noted above, all of the examinations stated that there had 
been no hospitalizations due to episodes of ketoacidosis or 
hypoglycemic reactions.  Further, there is no indication of 
marked interference with employment due to this disability.  
As such, the Board concurs with the determination below that 
the veteran's service-connected diabetes mellitus does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the benefits sought on appeal must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for a dental disability as 
secondary to the service-connected diabetes mellitus is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


